Citation Nr: 1720368	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  12-13 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to October 1970, including combat service in the Republic of Vietnam and his decorations include the Bronze Star Medal with "V" device and the Combat Infantry Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

When this case was last before the Board in December 2013, it was remanded for additional development.  

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


FINDINGS OF FACT

1.  Throughout the period of the claim, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; it has not been productive of total occupational and social impairment.

2.  It is reasonably shown that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent, but not higher, for PTSD, have been met throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2016). 

2. The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Higher Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4(2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).
In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

The Veteran's PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9411 (2016).

The symptoms considered in determining the level of impairment under the General Rating Formula for Mental Disorders are not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the fifth edition of the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-5). 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In a December 2011 VA examination for service-connection for PTSD, the Veteran stated that he lived alone for the past ten years.  He stated that he has been divorced twice, and has a daughter he has not seen since she was twelve.  He stated his work history as construction, roads, electrical work, plumber, and drilling.  The examiner  noted the Veteran's PTSD symptoms: recurrent and distressing recollections and recurrent distressing dreams of the stressor, avoidance of thoughts, feelings or conversations associated with the stressor, markedly diminished interest or participation in significant activities, feeling of detachment or estrangement from others, difficulty falling of staying asleep, and hypervigilance.  The examiner concluded that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other areas of functioning.

In a December 2011 letter written by the Veteran's mother, she described that the Veteran was a loner, and that he didn't come to family dinners or gatherings anymore.  She also wrote that, "He seems to forget things more."

In a December 2011 letter written by the Veteran's friend, he noted that he has known the Veteran for 21 years, and the Veteran would be a closer friend if not for the fact that the Veteran seems to want to be left alone, and disappears for weeks at a time.  He also noted that through-out the years he has known him, the Veteran "has held multiple jobs, some lasting only a few months."

In a February 2012 private psychologist report, the examiner noted the Veteran's memory problems, particularly about the event which resulted in the award of the Bronze Star, and that he minimized his military history by "forgetting" a lot.  The examiner also noted that the Veteran could not remember all the jobs that he held, but that he "did a lot of jobs."  The Veteran lived alone and had failed relationships, including two divorces, and that he had not seen his daughter since she was twelve.  The examiner The Veteran reported that he had been in a lot of bar fights and had experienced flashbacks.  The examiner noted that the Veteran has difficulties with insomnia, and also noted that he "has never been part of any church, fraternity, and no service clubs at all."  The examiner further noted that the Veteran mostly watched TV, when not working.  The examiner noted that the Veteran is hypervigilant but not delusional or paranoid.  The examiner observed that the Veteran appeared to be minimally alert, coherent, and completely aware of his environment, but that his immediate memory is extremely poor, and he has severe difficulties with memory skills.  The examiner summarizes his findings and concluded that he does not believe the Veteran could sustain reasonable amounts of time to a task or doing something to completion on a regular basis.

In a June 2012 VA treatment note, it was documented that the Veteran has sleep issues and is unable to sleep for more than five or six hours and is often exhausted.  The Veteran stated that several times a month he wakes in a cold sweat. He also asserted that he has had issues with anger and now he just "tries to keep to himself."  The Veteran stated that he married when he returned from Vietnam and that marriage produced a daughter.  He is divorced and has not seen that daughter since she was twelve and that she was about 40 years old now.  The Veteran stated that he married for a second time, and that marriage ended in divorce two years later.  The Veteran related that he has had numerous relationships and none of them have succeeded.  The Veteran stated that his work history included mowing lawns, snow blowing, and working at a factory.

In a March 2013 VA treatment note, the examiner noted that the Veteran is presently experiencing moderate to severe levels of stress due to his PTSD symptoms.  When the examiner asked the Veteran how he coped with his PTSD symptoms, he replied that the symptoms had been so much a part of his life for over 40 years that he "doesn't know any different."  The Veteran stated that he was isolating himself more.  He stated that he continued to have problems with sleep: he has nightmares about two times per week, he often wakes startled and he tears his bed apart by morning.  He stated that he usually goes for a week without sleep and then is so exhausted, he has to sleep.  The Veteran reported his memory problems and how they are impacting his work and day-to-day living.

In March 2014, the Veteran provided a letter from his last place of employment documenting that he had been terminated on March 23, 2012.

In his March 2014 VA Application for Increased Compensation Based on Unemployability, the Veteran asserted that he could not work for someone else without losing his temper and either hurting someone or hurting himself.  He also asserted that the date his disability affected full-time employment was upon his return from Vietnam, October 1970.

Pursuant to the Board's remand, the Veteran was afforded an additional psychiatric examination in March 2014.  The examiner documented the Veteran's social history: married two times and divorced two times, and had a daughter he has not seen since she was twelve; that the Veteran reported that he was not a member of any military organization, not a member of any social organizations, and not a member of any religious organization; that the Veteran stated he was not dating.  The Veteran stated he last worked two years ago and that he was self-employed "almost all my life...30 years...I did some construction...I did some real estate...I've [done] a lot of different things."  The examiner noted the Veteran's PTSD symptoms of anxiety and chronic sleep impairment.  The examiner concluded that the Veteran's PTSD symptoms would have occupational and social impairment with reduced reliability and productivity.

The Board has carefully reviewed the entire record, and has determined that the evidence is at least in equipoise as to whether the Veteran's service-connected PTSD has caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood throughout the period of the claim.  The Board notes the treatment records and examination reports discussed above show the Veteran's PTSD symptoms have significantly impacted his social and occupational functioning. 

Specifically, the evidence shows that during the period of the claim, the Veteran lived alone and had no social relationships.  He is not, nor ever has been, a member of a social organization, a military or veteran's organization, or religious organization.  His one friend noted that he would withdraw and disappear for weeks.  The Veteran's recreational activities consisted of watching TV alone.  The Veteran is unable to establish and maintain effective relationships, as reported by several examiners when noting the Veteran had no successful relationships.  

With regard to occupational functioning, the Board notes that the Veteran's records report that the Veteran has not worked at all since March 2012, when he was terminated from the job he had held.  The Board observes that the examination notes from the February 2012 examination specifically reported that due to the Veteran's PTSD symptoms, he would have difficulty completing any task to completion.  Additionally, every examination and treatment note in the Veteran's file reported the Veteran's severe insomnia, which impacted his day-to-day living.  Finally, the Board notes the credible statement of the Veteran that because of his PTSD symptoms, he could not work with or for others without an angry, and potentially violent, outburst. 

Based on the foregoing, the Board finds a 70 percent rating is warranted for the Veteran's PTSD throughout the period of the claim.

The Board finds, however, that the next highest rating under DC 9411, of 100 percent, has not been warranted at any time during the period of the claim.  In this regard, the Board again notes that a 100 percent rating is warranted for total occupational and social impairment due to such symptoms as gross impairment in thought processes or communications; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. 

Upon a review of the record, there is no evidence of gross impairment in thought processes or communication.  There is no evidence of any delusions or hallucinations or grossly inappropriate behavior.  There is no evidence of an inability to perform activities of daily living, or of disorientation to time or place. Although the Veteran was documented to have memory loss for past events and poor immediate memory, there is no evidence of memory loss for names of close relatives, or of the Veteran's own occupation or own name.  The Board notes the Veteran's inability to maintain gainful employment due to his PTSD symptoms demonstrates significant occupational impairment.  In addition, the record shows the Veteran's social relationships and activities are extremely limited due to his PTSD symptoms.  In sum, the Board finds that although the Veteran's psychiatric symptoms have caused significant occupational and social impairment, such impairment has not amounted to "total" occupational and social impairment.  Thus, a 100 percent rating for PTSD is not warranted.

Entitlement to TDIU

Although the Board has found a 100 percent rating is not warranted under Diagnostic Code 9411 for the Veteran's PTSD, for the reasons discussed below, the Board has determined the Veteran is entitled to a TDIU.

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).

The Veteran meets the schedular criteria for entitlement to TDIU; there is no need to discuss entitlement to TDIU on an extraschedular basis.

The Board notes that the ultimate question of whether a veteran is capable of substantially gainful employment is a legal determination for VA adjudicators to make rather than a medical question to be answered by healthcare providers.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, VA examiners' conclusions as well as those of private medical professionals or vocational experts are not dispositive.  However, the observations of these professionals may provide probative evidence as to a veteran's ability to obtain and maintain employment consistent with his or her education and experience.

The Board notes that the Veteran has not worked since March 2012, when he was fired from his position as a galvanizer.  The Veteran also stated that he has had more than 30 jobs since he returned from Vietnam, so many in fact, that he could not remember them all.  His friend's statement recounted that the Veteran had multiple jobs in the twenty-one years he had known the Veteran, and some of those jobs lasted only a few months.  The Veteran stated that he was mostly self-employed, and yet the file shows that even when not working for someone else, the Veteran could not acquire or maintain substantially gainful employment.  While the June 2014 VA examiner noted that the Veteran would be able to perform sedentary work, the Board finds that the Veteran's angry outbursts, as well as his unreliability and insomnia, would make working with or for people in an office setting impossible.  Additionally, the Board observes that Veteran has a high school education with training as a feedlot veterinary technician.  The file shows that of the many jobs the Veteran has held, most have been manual labor or factory work.  Finally, the Board observes that the combination of the Veteran's service-connected PTSD symptoms, particularly the insomnia, the decreased social functioning, the hypervigilance, and the potential for angry, if not violent, outbursts, keep the Veteran from securing or following a substantially gainful occupation.

Based on the foregoing, the Board finds that the Veteran's service-connected PTSD has prevented him from obtaining and maintaining substantial employment and a TDIU is warranted.


ORDER

Entitlement to an initial disability rating of 70 percent for PTSD throughout the period of the claim is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


